                                          Case 3:20-cv-07372-CRB Document 17 Filed 04/12/21 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     DANNY CARDENAS, G36254,                             Case No. 20-cv-07372-CRB (PR)
                                   7                    Plaintiff,
                                                                                             ORDER OF DISMISSAL WITHOUT
                                   8              v.                                         PREJUDICE
                                   9     XAVIER BECERRA, et al.,
                                  10                    Defendant(s).

                                  11          On March 11, 2021, the court dismissed plaintiff’s complaint, from which “it’s virtually

                                  12   impossible to ascertain . . . who plaintiff is suing and for what relief,” with leave to amend “to file
Northern District of California
 United States District Court




                                  13   a simple and concise amended complaint that complies with Federal Rule of Civil Procedure

                                  14   8(a)(2)’s requirement of ‘a short and plain statement of the claim’ and makes clear ‘who is being

                                  15   sued, for what relief, and on what theory . . . .’” ECF No. 16 at 1, 2 (quoting McHenry v. Renne,

                                  16   84 F.3d 1172, 1177-78 (9th Cir. 1996)). The court also warned plaintiff that failure to file a

                                  17   proper complaint within 28 days would result “in the dismissal of this action.” Id. at 3.

                                  18          More than 28 days have elapsed since the court’s March 11, 2021 order and plaintiff has

                                  19   not filed an amended complaint or sought an extension of time to do so. And a letter he filed
                                       before the court’s March 11, 2021order was processed (see ECF No. 15), suggests that his claims
                                  20
                                       involve events or omissions that occurred at the California Medical Facility (CMF) in Vacaville,
                                  21
                                       Solano County, which lies within the venue of the United States District Court for the Eastern
                                  22
                                       District of California. See 28 U.S.C. § 84(b). This action accordingly is DISMISSED without
                                  23
                                       prejudice to bringing in the Eastern District of California.
                                  24
                                              The clerk shall close the file and terminate all pending motions as moot.
                                  25
                                              IT IS SO ORDERED.
                                  26
                                       Dated: April 12, 2021                          ______________________________________
                                  27                                                  CHARLES R. BREYER
                                                                                      United States District Judge
                                  28
